DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments are addressed as they pertain to the new grounds of rejection presented below. 
Applicant argues that the prior art of record fails to teach the device having both a Peltier element and a heating coil. This argument is not persuasive for at least the following reasons:
Gourley clearly teaches that the heater/cooler can include a “coil-like” exchanger surrounding the Peltier elements ([0384], Fig. 16a-b) and intended to heat the fluid within. This coil like element is interpreted to comprise a heating coil.
Kramer clearly teaches that the heating element may comprise a Peltier element, an induction heater, or an electric hot plate. One of ordinary skill would immediately understand that induction heaters comprise coils and are therefore heating coils. Kramer teaches electric hot plates which are necessarily either resistive, Peltier, or inductive devices; as much would be immediately understood by one of ordinary skill when reading Kramer. Furthermore, the use of resistive heaters in coil shapes is extremely well known. 

Election/Restrictions
Newly submitted claims 11-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 11 requires that no liquid heat exchange medium passes between the heater/cooler and the heat exchanger. This embodiment is mutually exclusive from the embodiment as originally presented in claim 1, and as present in currently presented claim 1. The newly presented would have been subject to at least a species election requirement based on their mutual exclusivity had they been originally filed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (DE 10 2014 116 601 A1) as applied to claims 2 and 7 above, and in view of Gourlay (US Pre-Grant Publication 2013/0280692).
Regarding claims 1-2, Gourlay teaches a system for extracorporeal blood circulation, comprising: 
an oxygenator (100, 120) [0261] which includes a heat exchanger (131) [0289] configured for warming or cooling blood in the extracorporeal blood circulation of a patient, and 
a heater/cooler (141) [0286] configured for exchanging a heat quantity with the heat exchanger, wherein 
the heater/cooler comprises a thermoelectric heater/cooler (142) [0286-0287], and wherein 
the heater/cooler is connected to the heat exchanger by a thermal connecting element (e.g. “thermo conductive portion”, in one embodiment at least thermal conducting gel (147)). 
Gourlay also teaches a plurality of heater/cooler Peltier elements and teaches a heat exchange coil interpreted to comprise a heating coil but fails to specifically teach that the coil is an electric heating coil (not expressly required by claims). In the opinion of the Examiner it appears that the teachings of Gourlay meet the limitations of the claim, however it is not entirely clear.  In the interest of clarity and compact prosecution, a prima facie case for obviousness over Gourlay in combination with Kramer is presented below. 

Kramer teaches a system for extracorporeal blood circulation (Abstract) comprising: 
an oxygenator (19, 20) which includes a heat exchanger (19) configured for warming or cooling blood in the extracorporeal blood circulation of a patient, and
 a reservoir (2) configured for storing a heat exchanging medium (4) and connected to the heat exchanger (via tubing (17) and (18)), wherein 
the heater/cooler (6) comprises a thermoelectric heater/cooler [0009], and 
the heater/cooler is connected to the reservoir and configured to heat or cool the heat exchanging medium, stored in the reservoir and circulated through the heat exchanger (See Fig. 1, [0002]).  
Kramer also teaches that the thermoelectric heater/cooler comprises at least one Peltier element [0009] or at least one heating coil (i.e. induction heating [0009], or a hot plate). Although Kramer does not specifically use the term “heating coil”, or expressly state that the inductor or hot plate comprises a coiled, or coil shaped heater, these features are extremely well known. One of ordinary skill reading Kramer would immediately envisage the limited number of species within the respective genera of electric hot plates and induction heaters. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Gourlay and Kramer to provide a device with multiple heating and/or heating/cooling devices of different types since they represent art recognized alternatives to the Peltier elements of Gourlay. 

Regarding claim 3, Gourlay in view of Kramer teaches the device of claim 2. Kramer also teaches that the heater/cooler is connected to the reservoir by a thermal connecting element (implicitly at least in that the heater heats the fluid within the reservoir) (See Fig. 1). Gourley also teaches the limitations as claimed (See Fig. 1) 
Regarding claim 4, Gourlay in view of Kramer teaches the device of claim 2. Kramer, as well as Gourlay, also teaches that the heater/cooler is connected to the reservoir by a further heat exchanger, since whatever connection exists between the two elements is necessarily a heat exchanger.   
Regarding claim 5, Gourlay in view of Kramer teaches the device of claim 2. Kramer also teaches that the reservoir is connected to the heat exchanger through hoses and/or tubes (12, 13, 17, 18) (Fig. 1). Gourlay also teaches the limitations (Fig. 1)
Regarding claim 6, Gourlay in view of Kramer teaches the device of claim 2. Kramer also teaches a pump (15, 16) connected to the tubes (Fig. 1).  Gourlay also teaches the limitations [0022-0033].
Regarding claim 8, Gourlay in view of Kramer teaches the device of claim 2. Gourley teaches a device for extracorporeal blood oxygenation and heat exchange wherein the heater/cooler comprises a plurality of Peltier elements. Therefore it would have been obvious to modify the device of Kramer to include multiple Peltier elements as suggested by Gourlay in order to achieve rapid and reliable heating or cooling [0285-0286]. Furthermore the modification is interpreted to be merely the duplication of parts which would not have produced any unexpected result; see In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 9, Gourlay in view of Kramer teaches the device of claim 2. Gourley teaches a device for extracorporeal blood oxygenation and heat exchange comprising a unit (406a, 406b) adapted for providing a fluid to the blood of the patient. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Kramer with the teachings of Gourley and to provide a fluid delivery unit for anticoagulant or fluid to the patient. 
Regarding claim 10, Gourlay in view of Kramer teaches the device of claim 2. Gourley also teaches that the system is or comprises a heart-lung machine, an extracorporeal membrane oxygenation (ECMO) device or a minimized extracorporeal circulation (MECC) device [0104].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781